TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00162-CR
NO. 03-03-00163-CR

NO. 03-03-00164-CR



Francisco Mendoza, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH DISTRICT COURT

NOS. 992767, 992768 & 992781, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's court-appointed attorney filed a brief concluding that these appeals are
frivolous and without merit.  See Anders v. California, 386 U.S. 738 (1967); see also Penson v.
Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); 
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Under these authorities, appellant has
a right to examine the appellate record and file his own pro se brief or other written response to
counsel's brief.  
Appellant previously advised the Court that he has been unable to obtain the record. 
The district clerk has not responded to inquiries by the Clerk of this Court.
Amalia Rodriguez-Mendoza, Travis County District Clerk, is ordered to immediately
deliver copies of the clerk's and reporter's records to appellant.  She shall certify her compliance
with this order by letter to the Clerk of this Court no later than March 17, 2004.  
Appellant's motion for extension of time to file his pro se brief is granted.  The time
for filing is extended to April 26, 2004.
It is ordered March 8, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish